Citation Nr: 1501610	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  08-06 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for low back strain, lumbosacral degenerative joint disease, and degenerative disc disease (a back disability).

2.  Entitlement to service connection for degenerative joint disease of the left knee, status post total knee replacement (a left knee disability).


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1987 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In July 2010, the Veteran testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In October 2010 and August 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran had chronic manifestations of left knee arthritis in service.



CONCLUSION OF LAW

The criteria for service connation for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable outcome in this decision that represents a full grant of the issue adjudicated on appeal (service connection for a left knee disability), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran has been diagnosed with degenerative joint disease of the back and left knee.  Degenerative joint disease (as arthritis) is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the Board is granting service connection based on presumptive service connection of a chronic disease with chronic manifestations in service (adjudicated below), the theories of direct service connection and presumptive service connection based on continuity of symptomatology and are rendered moot because no questions of law or fact remain as to the fully granted issue; therefore, the direct service connection and presumptive service connection based on continuity of symptomatology theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides "questions" of law or fact).

The Veteran contends that the left knee disability originated in service.  After a review of all the evidence of record, lay and medical, the Board first finds the Veteran has a current disability of left knee arthritis.  With regard to the requirement of a current disability, in the December 2006 VA examination, the Veteran was diagnosed with bilateral knee degenerative joint disease.

The Board next finds that the evidence is at least in equipoise on the question of whether manifestations of left knee arthritis were chronic in service.  Evidence in favor of the finding of chronic manifestations in service includes the Veteran's service treatment records that reveal multiple complaints of left knee pain, which span the Veteran's entire period of active service (from May 1987 to March 1995).  In May 1987, the Veteran sought treatment for the knees and complained of a tender lateral collateral ligament for four days after playing basketball.  The impression, at that time, was a lateral collateral ligament strain.  In June 1989, the Veteran complained of medial-lateral pain to the anterior region of the left knee.  In August 1992, the Veteran complained of left knee pain for two weeks.  He was assessed with patellofemoral pain syndrome of the left knee.  In July 1994 (just eight months prior to service separation), the Veteran again complained of left knee pain, which was positive for crepitus and tenderness with palpation to the medial aspect.  He was assessed with mild strain of the left knee and possible runner's knee.

Evidence against the finding of chronic manifestations in service includes service treatment records that show no other medical findings (apart from complaints of left knee pain and diagnoses of left knee strain and patellofemoral pain syndrome), and there is no record of a diagnosis of left knee arthritis in service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that symptoms of left knee degenerative joint disease (as arthritis) were chronic in service.  See 38 C.F.R. § 3.303(b) (for the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time).  The record does not reflect that the subsequent manifestations of the same chronic disease after service (i.e., left knee pain) are clearly attributable to intercurrent causes.  For these reasons, the Board finds that the criteria for presumptive service connection for left knee degenerative joint disease (as a chronic disease with chronic in-service manifestations) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disability is granted.


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the claim of service connection for a back disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

Pursuant to the October 2010 Board Remand, the Veteran was afforded a VA examination of the back in November 2010.  During the examination, the Veteran reported that, in 1988, he was lifting a howitzer with several other soldiers when some of them fell, leaving him holding the howitzer by himself, which strained his lower back.  After an examination of the Veteran and a review of the claims file, the VA examiner opined that it is less likely than not that the back disability was incurred in, or a result of, military service.  In explaining this conclusion, the VA examiner relied, in part, on the finding that there were three "discrete, acute, and presumably transitory episodes of low back pain during military service."  

Upon review of the service treatment records, while there are three separate records documenting treatment for back pain, the earliest record from April 1991 documents complaints of back pain dating back three years.  Specifically, during the April 1991 treatment, the Veteran reported pain in the lower back for three days and has had pain since three years ago when he reinjured his back while lifting a howitzer.  At the time of the April 1991 service treatment record, the Veteran further reported reinjuring the back with overuse from working on trailers for three days with no direct trauma.  This service treatment record is consistent with the Veteran's report during the November 2010 VA examination of a 1988 back injury while lifting a howitzer.  The VA examiner did not address or consider the significance, if any, of the 1988 back injury and the Veteran's complaints of back pain since that time.  

As such, the Board finds the November 2010 VA opinion regarding the etiology of the back disability inadequate as it appears to rely on the incorrect finding that the Veteran had three "discrete, acute, and presumably transitory episodes of low back pain during military service."  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Additionally, where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the issue of service connection for a back disability is REMANDED for the following action:

1. If possible, obtain an addendum medical opinion from the VA physician who conducted the November 2010 VA examination, to attempt to ascertain the nature and etiology of the back disability.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).

If the November 2010 VA examiner is not available, obtain the requested opinion from another VA physician.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinion:

Is it at least as likely as not (a 50 percent or greater degree of probability) that the back disability began during service or was otherwise etiologically caused by service?

In rendering this opinion, the VA examiner is to assume as fact that the Veteran injured his back in 1988 when he was lifting a howitzer.  The VA examiner should also consider and address that the Veteran is competent to report the observable symptom of back pain while on active duty and since that time.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for service connection for a back disability in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


